           Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 1 of 11



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

                                            )
NEW HAMPSHIRE LOTTERY                       )
COMMISSION, NEOPOLLARD                      )
INTERACTIVE, LLC, and POLLARD               )
BANKNOTE LIMITED,                           )
                                            )
                    Plaintiffs,             )
                                            )
      v.                                    )
                                            )
WILLIAM BARR, in his official capacity as   )   C.A. No. 1:19-cv-00163-PB
Attorney General, THE UNITED STATES         )
DEPARTMENT OF JUSTICE, and THE              )
UNITED STATE OF AMERICA,                    )
                                            )
                    Defendants.             )
                                            )

   BRIEF FOR COMMONWEALTH OF PENNSYLVANIA AS AMICUS CURIAE IN
      SUPPORT OF PLAINTIFFS’ MOTIONS FOR SUMMARY JUDGMENT
            Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 2 of 11



                                                TABLE OF CONTENTS


I.     PRELIMINARY STATEMENT ........................................................................................ 1

II.    STATEMENT OF INTEREST ........................................................................................... 2

       A.        The Pennsylvania Lottery System .......................................................................... 3

       B.        iLottery.................................................................................................................... 4

       C.        iGaming................................................................................................................... 5

III.   ARGUMENT ...................................................................................................................... 6

IV.    CONCLUSION ................................................................................................................... 7




                                                                  -i-
           Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 3 of 11



I.      PRELIMINARY STATEMENT

        The Commonwealth of Pennsylvania, acting by and through the Department of Revenue,

Secretary C. Daniel Hassell, and the Bureau of Lottery (the “Pennsylvania Lottery”), hereby

respectfully submits this brief as amicus curiae in the consolidated action brought by the New

Hampshire Lottery Commission (“New Hampshire Lottery”), NeoPollard Interactive LLC

(“NeoPollard”), and Pollard Banknote Limited (“Pollard,” together with the New Hampshire

Lottery and NeoPollard, the “Plaintiffs”) against the U.S. Attorney General William Barr, the

U.S. Department of Justice (the “USDOJ”), and the United States of America (collectively, the

“Defendants”). 1

        Through its action, the Plaintiffs challenge the legality of a 2018 opinion issued by the

USDOJ’s Office of Legal Counsel (“OLC”). That opinion represented a total reversal of the

USDOJ’s longstanding position concerning the scope of the Wire Act, 18 U.S.C. § 1084. See

Reconsidering Whether the Wire Act Applies to Non-Sports Gambling, Office of Legal Counsel,

42 Op. O.L.C. (Nov. 2, 2018), https://www.justice.gov/sites/default/files/opinions/attachments/2

018/12/20/2018-11-02-wire.pdf (“2018 Opinion”). And the opinion laid the groundwork for the

USDOJ’s ensuing threat to prosecute those that fail to come into compliance by April. See

Memorandum from Rod Rosenstein, Deputy Attorney General (January 15, 2019),

https://www.justice.gov/file/1124286/download (“Rosenstein Memo”). 2

        Notably, the 2018 Opinion breaks from an earlier 2011 OLC opinion, which concluded

that the Wire Act prohibited only sports gambling. See Whether Proposals by Illinois and New

York to Use the Internet and Out-of-State Transaction Processors to Sell Lottery Tickets to


1
  The Court granted the Commonwealth of Pennsylvania the right to submit a brief as amicus curiae and to
participate in oral argument. See Endorsed Order, Dkt. No. 32.
2
  As part of this litigation, USDOJ has issued a further memo extending the 90-day period for an additional 60 days.
See Dkt. No. 23.
            Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 4 of 11



InState Adults Violate the Wire Act, Office of Legal Counsel, 35 Op. O.L.C. 1, 1–2 (Sept. 20,

2011), https://www.justice.gov/sites/default/files/olc/opinions/2011/09/31/state-lotteries-opinion

.pdf (“2011 Opinion”). According to the 2018 Opinion, aspects of the Wire Act apply beyond

sports betting to all forms of betting or wagering, including state-run lotteries.

       The Pennsylvania Lottery files this brief as amicus curiae in support of the Plaintiffs’

motions for summary judgment (Dkt. Nos. 2, 10) and to respectfully request that the Court

declare that the Wire Act, 18 U.S.C. § 1084, applies only to sports gambling. The Pennsylvania

Lottery felt compelled to submit this brief amicus curiae to, among other things, inform the

Court of the substantial impact that the Court’s decision could have on the Commonwealth and

its citizens, particularly its elderly citizens, if the Court were not to declare the USDOJ’s newly-

developed interpretation of the Wire Act invalid as a matter of law.

II.    STATEMENT OF INTEREST

       As explained below, the Pennsylvania Lottery’s interest in this matter arises from the

severe harm that the Commonwealth and its citizens will experience if the Court were not to

protect it from the “complications that follow from executive agencies’ penchant for changing

their views about the law’s meaning almost as often as they change administrations.” Burlington

N. Santa Fe Ry. v. Loos, No. 17-1042, 2019 U.S. LEXIS 1734, at *34 (Mar. 4, 2019) (Gorsuch,

J., dissenting). Not only would the Pennsylvania Lottery lose revenue that funds programs

benefitting older Pennsylvanians, but it would have to forfeit the substantial investment the

Pennsylvania Lottery made, in direct reliance on the 2011 Opinion, to develop its iLottery

platform.




                                                 -2-
           Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 5 of 11



        A.       The Pennsylvania Lottery System 3

        The Pennsylvania Lottery is a bureau within the Pennsylvania Department of Revenue,

which is an executive branch agency of the Commonwealth of Pennsylvania. Pursuant to 72 P.S.

§ 3761-301, all Pennsylvania Lottery net proceeds are utilized for the benefit of older

Pennsylvanians, through programs such as property tax relief, rent rebates, reduced fare transit

and prescription drug benefits.

        The Pennsylvania Lottery is authorized by law to sell multiple types of lottery games

through the Lottery’s network of over 9,600 retailers. The Pennsylvania Lottery offers a series

of different game platforms, including instant scratch off games, draw-based games, multi-

jurisdictional games, such as Powerball and MegaMillions, and its iLottery platform. Each of

these games involves the use of interstate wire transmissions in varying degrees.

        The Pennsylvania Lottery has a tremendous impact on the Commonwealth and its

citizens. Since its inception in 1971, the Pennsylvania Lottery has contributed over $29 billion

to benefit programs benefitting older Pennsylvanians. For the 2018 Fiscal Year (July 1, 2017-

June 30, 2018), the Pennsylvania Lottery recorded sales of more than $4.2 billion, from which

more than $2.7 billion in prizes was paid and more than $1 billion went to support programs

benefitting older Pennsylvanians. Given the use of certain wire transmissions for Pennsylvania

Lottery games, the broadest interpretation of the 2018 Opinion, which the USDOJ has refused to

renounce, could result in the suspension of all state lottery sales, resulting in an immediate

annual loss of over $1 billion in Lottery proceeds that benefit older Pennsylvanians, as well as

additional expenses to try to comply with the 2018 Opinion. It would also jeopardize the jobs

and livelihoods of a countless number of citizens throughout the Commonwealth.

3
 In connection with its proposed motion for summary judgment, the Pennsylvania Lottery submitted the Declaration
of Drew Svitko, which attests to many of the facts set forth in this Statement Interest. Dkt. No. 32-3.


                                                      -3-
            Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 6 of 11



       B.       iLottery

       In 2017, in direct reliance on the 2011 Opinion, the Pennsylvania General Assembly

authorized the sale of lottery tickets through the use of mobile applications or web-based

platforms. 4 Pa.C.S. § 503. The iLottery Statute authorizes the Pennsylvania Lottery to operate

“iLottery games” and sell “traditional lottery products over the Internet.” 4 Pa.C.S. §§ 502. In

May 2018, the Pennsylvania Lottery launched its “iLottery” platform, which allows players to

play digital instant tickets through their mobile device, personal computer, or tablet.

       Since its authorization in 2017, and in reliance on the 2011 Opinion, the Pennsylvania

Lottery has spent a significant amount of time and money developing its iLottery gaming

platform.     In addition to amounts expended by the Commonwealth on iLottery, the

implementation of iLottery required Pennsylvania’s vendor to incur certain upfront investments

in equipment and technology. A substantial portion of those investments were to ensure that

those using the iLottery gaming platform participate while physically located in the state and

meet the age requirements necessary to play. The Pennsylvania Lottery also made a significant

investment to prevent cheating or player fraud. And, it dedicated significant sums toward the

development of software designed to curb problem gambling, including options that allow

participants to set deposit limits, loss limits, time limits for sessions, and “cooling off” periods or

of up to 30 days. All told, the Pennsylvania Lottery incurred approximately $3.1 million in costs

developing the iLottery gaming platform, all of which were incurred in direct reliance on the

2011 Opinion.

       Like its other lottery products, Pennsylvania’s iLottery program has a significant impact

on the Commonwealth and its citizens. With respect to iLottery alone, the Pennsylvania Lottery

generated over $23.8 million gross gaming revenue alone in 2018. Through the current Fiscal



                                                 -4-
          Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 7 of 11



Year 2018/2019, the Pennsylvania Lottery has recognized over $30 million in gross gaming

revenue from the iLottery program.

       Even the narrowest of interpretations of the 2011 opinion could invalidate iLottery. Such

a result would not only cause hundreds of millions of dollars in revenue loss, but would also

render the millions of dollars that the Pennsylvania Lottery expended on developing iLottery—in

reliance on the 2011 Opinion—valueless. The USDOJ’s newfound interpretation of the Wire

Act does not sufficiently account for these considerable reliance interests.

       C.      iGaming

       In addition to iLottery, the Pennsylvania General Assembly also authorized interactive

gaming or “iGaming” in 2017 in direct reliance on the 2011 Opinion. 4 Pa.C.S. § 13B. The

iGaming Statute authorizes the Pennsylvania Gaming Control Board to sell licenses to provide

non-sports-related games, such as games typically offered in casinos, to participants via the

internet. Id. In summer of 2018, Pennsylvania launched its “iGaming” platform and began

accepting applications for licenses, which, upon approval, authorize the licensee to offer

interactive games to participants through the internet.

       Since its authorization in 2017, and in reliance on the 2011 Opinion, Pennsylvania has

spent a significant amount of time and money developing criteria related to the administration

and enforcement of the Commonwealth’s iGaming program. Indeed, for any applicant that

sought a license to conduct iGaming in the Commonwealth, said applicant would be required,

among other things to: (i) establish practices and procedures to ensure that interactive gaming

offered in Pennsylvania complies with applicable laws, including federal gambling laws; (ii)

establish standards and procedures for testing and approving interactive games; (iii) establish

technical standards for the approval of interactive games; (iv) develop data security standards to

ensure that those using the iGaming platforms participate while physically located in the state

                                                -5-
            Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 8 of 11



and meet the age requirements necessary to play; and (v) establish an account management

system that would utilize identity monitoring and confirmation software to assist in verifying the

identity, age, address and other information about players as well as block access to any person

on the Gaming Control Board’s self-exclusion list.

          Like its lottery products, Pennsylvania’s iGaming program is anticipated to provide

substantial benefits to the Commonwealth and its citizens. Already, licensing fees collected by

the Gaming Control Board in 2018 from iGaming exceeded $110 million. While no current

applicants have received final approval from the Gaming Control Board to conduct iGaming,

revenue estimates for the current Fiscal Year exceed $4.5 million

          If the USDOJ’s newfound interpretation of the Wire Act were adopted, Pennsylvania

may be required to shutter its iGaming operations. Such a result would cause millions of dollars

in future revenue loss, and could potentially require the Commonwealth to refund over $110

million in license fees already collected. This is to say nothing of the potential impact on license

applicants (many of whom are brick and mortar licensed venues already located and operating

within Pennsylvania) that have presumably expended millions of dollars (in addition to the

mandatory license fees) in anticipation of receiving approval to conduct iGaming in the near

future.

          The USDOJ’s newfound interpretation of the Wire Act does not sufficiently account for

these considerable reliance interests.

III.      ARGUMENT

          The compelling reasons as to why the Court should categorically reject the USDOJ’s

newly-developed interpretation of the Wire Act have been addressed thoroughly and

thoughtfully in the Plaintiffs’ motions for summary judgment and the other amicus curiae



                                                -6-
         Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 9 of 11



submissions filed in this action to date. Because it does not seek to inundate the Court with

duplicative argument and paper, the Pennsylvania Lottery joins those arguments.

       More specifically, the Pennsylvania Lottery joins, adopts, and incorporates herein the

legal arguments set forth in: the New Hampshire Lottery’s Motion for Summary Judgment (Dkt.

No. 2); NeoPollard and Pollard’s Motion for Summary Judgment (Dkt. No. 10), the Brief for

iDevelopment and Economic Association as Amicus Curiae in Support of Plaintiffs (Dkt. No.

33); the Memorandum of Law of Amicus Michigan Bureau of State Lottery in Support of

Plaintiffs’ Motions for Summary Judgment (Dkt. No. 37); and the Brief for the State of New

Jersey as Amicus Curiae in Support of Plaintiffs’ Motions for Summary Judgment (Dkt. No. 38).

IV.    CONCLUSION

       For these reasons, and the reasons set forth in the submissions cited above, the

Pennsylvania Lottery respectfully requests that the Court grant Plaintiffs’ Motions for Summary

Judgment, declare that the Wire Act, 18 U.S.C. § 1084, applies only to sports gambling, and

grant such foregoing relief on a nationwide-basis so that the interests of non-parties across the

United States, including the Commonwealth of Pennsylvania, shall be protected.



Dated: March 13, 2019                            Respectfully submitted,

                                                 COMMONWEALTH OF
                                                 PENNSYLVANIA, acting by and through,
                                                 DEPARTMENT OF REVENUE,
                                                 SECRETARY C. DANIEL HASSELL, and
                                                 BUREAU OF LOTTERY

                                                 By Its Attorneys,




                                               -7-
Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 10 of 11



                               SHEEHAN PHINNEY BASS & GREEN

                               /s/ Robert R. Lucic
                               Robert R. Lucic, Esq. (NH Bar #9062)
                               1000 Elm Street, 17th Floor
                               Manchester, NH 03110
                               603-627-8188
                               rlucic@sheehan.com

                               /s/ Patrick J. Queenan
                               Patrick J. Queenan, Esq. (NH Bar #20127)
                               1000 Elm Street, 17th Floor
                               Manchester, NH 03110
                               603-627-8108
                               pqueenan@sheehan.com

                               -and-

                               PEPPER HAMILTON LLP

                               /s/ A. Michael Pratt
                               A. Michael Pratt, Esq.
                               (admitted pro hac vice)
                               3000 Two Logan Square
                               Eighteenth and Arch Streets
                               Philadelphia, PA 19103-2799
                               215-981-4000
                               prattam@pepperlaw.com

                               /s/ Joanna J. Cline
                               Joanna J. Cline, Esq.
                               (admitted pro hac vice)
                               3000 Two Logan Square
                               Eighteenth and Arch Streets
                               Philadelphia, PA 19103-2799
                               215-981-4000
                               clinej@pepperlaw.com

                               /s/ Christopher B. Chuff
                               Christopher B. Chuff, Esq.
                               (admitted pro hac vice)
                               1313 N. Market Street, Suite 5100
                               Wilmington, DE 19801
                               302-777-6547
                               chuffc@pepperlaw.com



                             -8-
         Case 1:19-cv-00163-PB Document 40 Filed 03/13/19 Page 11 of 11




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system.


                                                      /s/ Patrick J. Queenan
                                                      Patrick J. Queenan




                                                -9-
